Case 1:11-cr-20698-RNS Document 1414 Entered on FLSD Docket 05/26/2020 Page 1 of 2



                             United States District Court
                                       for the
                             Southern District of Florida

    United States of America,               )
                                            )
    v.                                      ) Criminal Case No. 11-20698-Scola
                                            )
    Frank Ballesteros, Defendant            )
                Order Denying Motion for Compassionate Release
          Courts around the nation have responded to the great risks posed to
   inmates by the Covid-19 pandemic by releasing from prison at-risk defendants
   who have demonstrated they are no longer a danger to society. This Court has
   not hesitated to release qualifying defendants with particularly severe medical
   conditions. See, e.g., United States v. Oreste, Case No. 14-20349 (S.D. Fla. Apr.
   6, 2020) (Scola, J.); United States v. Lima, Case No. 16-20088 (S.D. Fla. May 11,
   2020) (Scola, J.); United States v. Barcha, Case No. 16-20549 (S.D. Fla. May 18,
   2020) (Scola, J.). Frank Ballesteros is not one of those defendants.
          A jury found Frank Ballesteros guilty of drug trafficking and health care
   fraud. Ballesteros’s convictions stem from his involvement in a complex
   painkiller diversion and Medicare fraud scheme. Pursuant to the scheme, co-
   conspirators recruited corrupt Medicare beneficiaries (sometimes, by busing in
   a whole group from Fort Pierce) to visit Ballesteros’s office, where he prescribed
   oxycodone and oxymorphone to the recruited beneficiaries. Ballesteros knew
   that his supposed patients did not need the painkillers and would be selling
   them to his co-Defendants, Juan de Dios Gomez and Gerardo Gomez. The Gomez
   brothers in turn distributed the drugs through their drug-trafficking
   organization. Ballesteros wrote 6,751 separate prescriptions for controlled
   substances, and 6,667 of those prescriptions were for oxycodone and
   oxymorphone. Medicare paid $2.2 million for these prescriptions. All of these
   6,667 prescriptions were filled by pharmacies owned by his co-conspirators. The
   amount of oxycodone and oxymorphone filled at his co-conspirators’ pharmacies
   exceeded the amounts of oxycodone and oxymorphone filled at all of the
   Walgreens in Florida during the relevant time period. This was the second time
   Ballesteros abused his position as a doctor, as he was previously convicted of
   conspiracy to commit healthcare fraud. As of today, he has served 104 months
   out of his 293-month sentence (or 35%).
          Ballesteros now moves for compassionate release, alleging that he has
   asthma, hypertension, and a history of pneumonia. (ECF No. 1409 at 2.) These
   assertions are insufficient to show that “extraordinary and compelling
Case 1:11-cr-20698-RNS Document 1414 Entered on FLSD Docket 05/26/2020 Page 2 of 2



   circumstances” compel his release. 18 U.S.C. § 3582(c)(1). As the government
   points out in its response, Ballesteros does not allege that he is currently
   suffering from pneumonia, only that he had at some point in the past. He has
   not included any facts on the severity of his asthma or hypertension, but they
   do not appear to be at such an acute level that his release is warranted after
   serving only 35% of his sentence. Virtually every person over the age of 50 has
   some health condition that could conceivably put that person at a greater risk of
   succumbing to the coronavirus, but this does not entitle every inmate over 50 to
   be released. Attorney General William Barr’s memo urging the release of
   particularly vulnerable inmates is not a get-out-of-jail-free card for every
   incarcerated person. See Memorandum from the Attorney General (Apr. 3, 2020).
          His contention that “he is committed to work and volunteer his time in the
   fight against the Coronavirus Pandemic, as he plans to serve as a doctor upon
   his release” is extremely concerning. (ECF No. 1409 at 4.) The Court sincerely
   hopes that Ballesteros will never again work as a doctor after his eventual release
   from prison as he has twice abused his position as a doctor, and he has instead
   used his medical license to harm the community by making dangerous drugs
   available to people who do not need them. He fueled the already-devastating
   opioid crisis for his own person gain. The Court wishes instead that he find some
   other way to contribute to society upon his eventual release. Moreover, his
   contention that he will work as a doctor to fight the coronavirus pandemic
   negates the merits of his motion—if he must be released immediately due to his
   extreme risk of death or severe illness upon contracting Covid-19 in prison, why
   then would he willingly expose himself to the disease on the frontlines of the
   pandemic.
          Therefore, for the reasons set forth above and after considering the 18
   U.S.C. § 3553 factors, the Court denies Ballesteros’s motion for compassionate
   (ECF No. 1409).
         Done and ordered at Miami, Florida, on May 22, 2020.

                                               ________________________________
                                               Robert N. Scola, Jr.
                                               United States District Judge
